Citation Nr: 1635376	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  15-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to service connection for major depressive disorder.  

3.  Entitlement to a disability rating in excess of 30 percent for duodenitis, gastroesophageal reflux disease, and hiatal hernia with erosion of teeth extending into dentine and dental caries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran relocated and this appeal was transferred to the RO in Columbia, South Carolina.  

In May 2016, the Veteran and his spouse testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for gastroesophageal reflux disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent evidence has been presented of a current diagnosis of Parkinson's disease due to or the result of in-service chemical exposure.  

2.  Competent evidence has been presented of a current diagnosis of major depressive disorder due to or the result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The criteria for the award of service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decisions by the Board, there is no further duty to notify or assist the claimant or to explain how VA complied with the duties to notify and assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.


a. Parkinson's Disease

The Veteran seeks service connection for Parkinson's disease.  He asserts his Parkinson's disease is the result of trichloroethylene (TCE) exposure during service.  He asserts this chemical was used as an anesthesia agent during service, and exposure to this chemical while serving as a surgeon resulted in his current diagnosis of Parkinson's disease.  Service personnel records confirm that during service, the Veteran's military occupational specialty was as a surgeon.  

In support of his claim, the Veteran, a medical doctor, has submitted his own contentions, as well as additional medical opinions.  In a November 2014 clinical notation, a VA physician, J.F.G., M.D., wrote, "Trichloroethylene occupational exposure has been linked to Parkinson's disease.  Therefore it is possible, that [the Veteran's] current Parkinson's disease may be associated to previous exposure to trichloroethylene."  A May 2015 opinion statement was also received from W.S., M.D., a VA physician.  Dr. S. wrote that currently, the cause(s) of Parkinson's disease are not known, although some research suggests "there may be an association" between TCE exposure and Parkinson's disease.  Dr. S. also noted, however, that a more recent Environmental Protection Agency (EPA) update did not indicate a link between TCE exposure and development of Parkinson's disease.  Thus, Dr. S. concluded that the evidence did not support a causal connection between TCE and Parkinson's disease.  

In weighing these conflicting medical opinions, the Board notes that they all lack certainty and suggest speculation; nevertheless, these opinions have been rendered by competent experts after review of the record and/or physical examination of the Veteran.  Based on the above, the Board finds the evidence to be in relative equipoise.  Affording the Veteran the benefit of the doubt, service connection for Parkinson's disease is warranted.  


b.  Major Depressive Disorder

The Veteran seeks service connection for major depressive disorder.  He asserts that he has a major depressive disorder as a result of his service-connected disabilities, which have limited his activities and impaired his ability to work as a doctor.  In particular, he has testified that due to his Parkinson's disease, he is no long able to work as a surgeon.  He also asserts that he experienced onset of his depressive symptoms during active duty service.  

A March 2014 VA clinical notation confirms a current diagnosis of depressive disorder.  A VA neurological consultation in October 2013 also found evidence of mild cognitive impairment.  In the decision above, the Veteran has been granted service connection for Parkinson's disease.  He has testified in May 2016 that as a result of his service-connected physical disabilities and his Parkinson's disease, he was no longer able to do the things he used to do, and experienced depression as a result.  Prior VA treatment records confirm past depressive episodes.  

The record contains a current diagnosis of a depressive disorder, rendered by a VA examiner.  The Veteran, a physician, has himself attributed his major depressive disorder to his service-connected disabilities, which now include Parkinson's disease.  Affording the Veteran the benefit of the doubt, service connection for major depressive disorder is warranted.  


ORDER

Service connection for Parkinson's disease is granted.  

Service connection for major depressive disorder is granted.  



REMAND

The Veteran seeks an increased disability rating for duodenitis, gastroesophageal reflux disease, and hiatal hernia with erosion of teeth extending into dentine and dental caries.  At the May 2016 hearing, the Veteran testified that his gastroesophageal reflux disease has increased in severity since the most recent VA examination, of 2013.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

He also reported recent VA treatment at the VA Medical Center in Charleston, South Carolina after his relocation to that area.  The records of such treatment must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Charleston, South Carolina, as well as any VA facilities at which the Veteran has received treatment since relocating in 2016.  If no such records are available, that fact must be noted for the record.  

2.  Provide the Veteran with a gastrointestinal examination to determine the current nature, extent, and severity of his service-connected duodenitis, gastroesophageal reflux disease, and hiatal hernia with erosion of teeth extending into dentine and dental caries.  The claims file should be made available to and reviewed by the examiner.  Upon physical examination of the Veteran, the examiner must identify all symptomatology, and the severity thereof, of the Veteran's service-connected gastrointestinal disorders.  The examination report must include a complete rationale for all opinions expressed.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


